Citation Nr: 0829623	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO. 04-42 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right elbow disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

3. Entitlement to service connection for a left elbow 
disability.

4. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1982 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in October 2007.


FINDINGS OF FACT

1. By rating decision in June 2002, the RO denied the 
veteran's service connection claims for right elbow and 
bilateral hearing loss disability; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2. Evidence received since the June 2002 rating decision does 
not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claims. 

3. The veteran does not have a current left elbow disability.

4. The veteran's service-connected degenerative joint disease 
of the left knee is manifested 10 degrees of extension and 
110 degrees of flexion with no evidence of recurrent 
subluxation or instability.

5. The veteran's service-connected degenerative joint disease 
of the right knee is manifested by 10 degrees of extension 
and 90 degrees of flexion with no evidence of recurrent 
subluxation or instability.


CONCLUSIONS OF LAW

1. The June 2002 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
right elbow and bilateral hearing loss disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3. A left elbow disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, (2007); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

5. The criteria for a 10 percent disability rating, but no 
higher, for degenerative joint disease and limitation of 
extension of the left knee have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2007); VAOPGCPREC 9-2004, 
VAOPGCPREC 9-98.  

6. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, (2007); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  


7. The criteria for a 10 percent disability rating, but no 
higher, for degenerative joint disease and limitation of 
extension of the right knee have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2007); VAOPGCPREC 9-2004, 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In March 2004 and November 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, earlier effective date, and new and material evidence 
claims (including notice in the November 2007 letter of the 
bases of the prior denials). These letters also advised the 
veteran of what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated in the June 2008 supplemental statement of the 
case after he received appropriate VCAA notice in the 
November 2007 VCAA letter. Thus, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for knee disabilities in the December 
2004 statement of the case. The essential fairness of the 
adjudication process was not affected by this error as the 
June 2008 supplemental statement of the case readjudicated 
the increased rating claims after the December 2004 statement 
of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

However, with regard to the veteran's left elbow claim, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service.        

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analysis

New and Material Evidence Claims

In a June 2002 rating decision, the veteran's claims of 
entitlement to service connection claim for right elbow and 
bilateral hearing loss disabilities were denied. The veteran 
was notified of the June 2002 denial, but he did not file a 
notice of disagreement to initiate an appeal. As such, the 
June 2002 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. January 2004 written communications from the veteran 
were interpreted by the RO as a claim to reopen. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the June 2002 rating 
decision included service medical records and VA medical 
records which show that the veteran did not have a hearing 
loss disability or a current right elbow disability. The 
evidence included the veteran's April 2002 retirement 
examination report which showed that the veteran complained 
of his right elbow intermittently locking but that there were 
no abnormal findings on examination. 

A May 2002 audiogram contained findings which showed that the 
veteran did not have a current hearing loss disability, as 
defined by VA regulations, which require either that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz be 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The 
claim was denied by the RO based on lack of evidence of a 
current right elbow or bilateral hearing loss disability. 

Evidence received since the June 2002 rating decision 
includes VA treatment records and examination reports. The VA 
treatment records and examination reports are all new as they 
were not of record at the time of the June 2002 rating 
decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran has a current right elbow 
disability or bilateral hearing loss disability etiologically 
related to his active duty service. The new VA treatment 
records and examination reports are completely devoid of any 
complaints or diagnosis of a right elbow disability. The 
treatment records do include an August 2006 VA audiogram, but 
the audiogram results do not show that the veteran has a 
current hearing loss disability, as defined by VA regulation.  
38 C.F.R. § 3.385. As such, the new evidence does not raise a 
reasonable possibility of substantiating the veteran's 
claims.

The Board has considered the veteran's statements. However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claims. For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claims 
of entitlement to service connection. As such, the evidence 
received since the June 2002 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims.



Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The is no evidence of left elbow complaints or diagnosis in 
any of the veteran's current VA treatment records. Service 
connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As there is no competent evidence of a current left 
elbow disability, entitlement to service connection for a 
left elbow disability must be denied.

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply). Also, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's left and right knee disabilities are currently 
rated as 10 percent disabling under the provisions of 
Diagnostic Codes 5010 and 5260.  

Diagnostic Code 5010 dictates that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003. 38 C.F.R. § 5.71(a), Diagnostic Code 5010. Diagnostic 
Code 5003 states that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating. Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. A recent 
General Counsel Opinion, VAOPGCOREC 9-2004, states that 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  

Additionally, Diagnostic Code 5257 dictates that a 10 percent 
rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. Separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is recurrent subluxation or lateral 
instability in addition to X-ray evidence of arthritis. See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. The cited 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.


The veteran's May 2002 retirement examination report shows 
that the veteran reported bilateral knee problems. On 
physical examination, the veteran had no obvious joint 
effusion or undue patellar laxity in the right knee. The 
medial and lateral collateral ligaments were intact. There 
was no medial or lateral compartment tenderness. McMurray and 
Lachmann signs were negative. There was only minimal crepitus 
at the end of extension against resistance without any 
audible or palpable crepitus being noted otherwise. Motion in 
the right knee was from 0 to 120 degrees. The examination 
report contains a handwritten note that says "no loss of 
motion with flare-ups."

Examination of the left knee was similar although marked 
grating and crepitus were noted at the end of extension 
against resistance, much more obvious than in the right knee. 
Motion in the left knee was from 0 to 120 degrees. The 
examiner noted that the veteran was more symptomatic in the 
right knee than the left, which had more significant 
findings. There is again a handwritten note which indicates 
no loss of motion with flare-ups. The diagnoses were 
degenerative joint disease, right knee; and, patellofemoral 
syndrome with degenerative arthritis, left knee. X-ray images 
revealed moderate osteoarthritis in the right knee and mild 
osteoarthritis in the left knee.

A June 2004 VA examination report shows that the veteran 
reported continued problems with his knees, bilaterally. The 
veteran denied any surgeries, dislocations, subluxations, or 
use of any assistive device.

Examination of the knees revealed no edema or effusion of his 
knees. There was a scar on the left knee, but it was of 
unknown injury or surgery. There was no sensory loss noted 
during the examination. McMurray and Lachmann testing was 
negative. Crepitus was noted bilaterally. Right knee range of 
motion was from 0 to 100 actively, and 0 to 125 degrees 
passively. Left knee range of motion was from 0 to 120 
degrees actively and 0 to 135 degrees passively. His 
reflexes, gait and posture were normal. The diagnoses were 
degenerative joint disease, left and right knees.

The examiner estimated that the veteran would have "10 to 
20" degrees of lost motion with flare-ups.

VA treatment records shows that the veteran had full range of 
motion of his lower extremities on physical examination in 
August 2006. In October 2006, the veteran complained of 
bilateral knee pain. On physical examination, the veteran had 
minimal effusion of the right knee with varus genu on the 
right. The left knee had no effusion, no warmth, and minimal 
hypertrophic changes. The veteran's gait was observed to be 
normal. X-ray images show osteoarthritic changes 
compartmentally.

VA treatment records show that the veteran complained of knee 
pain in April 2007. On examination, the veteran had full 
range of motion of the right knee with normal muscle strength 
and a slightly antalgic gait with medial joint line 
tenderness to palpation.

A July 2007 VA treatment note shows that the veteran 
complained of pain in the bilateral knees, right worse than 
left. On examination, the veteran had slight genu valgum 
noted in the right lower extremity. Range of motion of the 
knees was within normal limits, bilaterally. Ligamentous 
tests were negative. The veteran was referred to the brace 
clinic for a prescription for a right knee brace due to 
extensive osteoarthritis.

August 2006 VA x-ray images showed arthritis of the veteran's 
knees, bilaterally.

A May 2008 VA examination report shows that the veteran 
reported pain, weakness and stiffness in his knees but denied 
giving way, dislocation, subluxation, or instability. Right 
knee range of motion was 0 to 120 degrees and left knee range 
of motion was full. There was no additional limitation of 
motion on repetitive use. There was evidence of crepitus, but 
no meniscus abnormality. There was mild genu valgum of the 
right lower extremity. The diagnosis was degenerative joint 
disease of the bilateral knees.

When viewing the evidence in the light most favorable to the 
veteran and taking into consideration the provisions of 
38 C.F.R. §§  4.40 and 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the evidence shows, at most, 
that the veteran is limited to 10 degrees of extension in 
both knees and 90 degrees of flexion in the right knee and 
110 degrees of flexion in the left knee. The Board arrived at 
this figure by taking the ranges of motion most favorable to 
the veteran (the active range of motion from the June 2004 VA 
examination report of 0-100 degrees for the right knee and 0-
120 degrees for the left knee) and subtracting 10 degrees of 
motion off of each end of the range of motion to account for 
the 20 degrees of lost range of motion (using the higher end 
of the range estimated by the examiner as it is more 
favorable to the veteran) that the examiner estimated 
happened during flare-ups. As such, a disability rating in 
excess of 10 percent is not warranted for either knee under 
Diagnostic Code 5260 because neither of the veteran's knees 
is manifested by flexion limited to 30 degrees or less and a 
disability rating of 10 percent is warranted for each knee 
under Diagnostic Code 5261 for limitation of extension to 10 
degrees. However, a disability rating of 20 percent is not 
warranted under Diagnostic Code 5261 for either knee because 
the veteran's disability is not manifested by extension 
limited to 20 degrees or more in either knee. 

The interpretation of the evidence is highly favorable to the 
veteran in accordance with the benefit-of-the-doubt doctrine, 
as subsequent VA treatment records and VA examination reports 
from April 2007, July 2007 and May 2008 show full range of 
motion or near full range of motion for the veteran's knees, 
bilaterally.

A separate disability rating could be assigned in this case 
under Diagnostic Code 5257 if there was evidence of recurrent 
subluxation or lateral instability in addition to X-ray 
evidence of arthritis. However, as none of the competent 
medical evidence in this case notes any objective evidence of 
recurrent subluxation or lateral instability and the veteran 
himself repeatedly denied any recurrent subluxation, the 
Board finds that separate disability ratings under Diagnostic 
Code 5257 are not warranted in the instant case.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
right elbow and bilateral hearing loss disability. To this 
extent, the appeal is denied.

Service connection for a left elbow disability is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A 10 percent disability rating for degenerative joint disease 
and limitation of extension of the left knee is granted. To 
this extent the appeal is granted. 

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied. 

A 10 percent disability rating for degenerative joint disease 
and limitation of extension of the right knee is granted. To 
this extent, the appeal is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


